Title: 1774. Septr. 4. Sunday.
From: Adams, John
To: 


       Went to the Presbyterian Meeting and heard Mr. Sprout in the forenoon. He uses no Notes—dont appear to have any. Opens his Bible and talks away. Not a very numerous, nor very polite Assembly.
       Dined at our Lodgings at Mrs. Yards, with Major De boor a French Gentleman, a Soldier, Mr. Webb, and another.
       Went in the Afternoon to Christ Church, and heard Mr. Coombs Coombe. This is a more noble Building, and a genteeler Congregation. The Organ and a new Choir of Singers, were very musical. Mr. Coombs is celebrated here as a fine Speaker. He is sprightly, has a great deal of Action, speaks distinctly. But I confess, I am not charmed with his oratory. His Style was indifferent, his Method, confused. In one Word, his Composition was vastly inferiour to the ordinary Sermons of our How, Hunt, Chauncey, Cooper, Elliot, and even Stillman. Mr. Mifflin spent the Sunday Evening with Us, at our Lodgings.
      